Citation Nr: 0804546	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for 
fibrosis/respiratory disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for chronic joint pain, 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for extreme body and 
joint pain upon exposure to sunlight or heat, claimed as due 
to an undiagnosed illness.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1979 until April 
1983, and from August 1988 until October 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri and an October 2005 rating decision of 
the Department of Veterans Affairs (VA) RO in Wichita, 
Kansas.

The veteran provided testimony at a September 2007 hearing 
before the undersigned Veterans Law Judge.  





FINDINGS OF FACT

1.  The competent evidence does not demonstrate a currently 
diagnosed low back disorder.

2.  The service medical records reveal isolated complaints of 
chest pain in April 1980, deemed to be costochondritis; the 
remainder of the service records are absent respiratory 
complaints or treatment; the post-service evidence does not 
reveal respiratory findings until 2004, and no competent 
evidence relates the current diagnoses to active service.

3.  Bilateral pes planus preexisted the veteran's active 
service; the service medical records do not show a permanent 
worsening of pes planus.

4.  The service medical records reveal in-service complaints 
and treatment in July 1979, September 1980, February 1982 and 
March 1982, but no indication of chronic disability, as 
evidenced by a normal reenlistment examination in 1988 and an 
absence of treatment during the veteran's second tour of 
duty; no competent evidence causally relates currently 
diagnosed degenerative changes of the feet or tarsal tunnel 
syndrome to active service. 

5.  The veteran did not engage in combat with the enemy.

6.  The evidence of record does not verify any in-service 
stressor contended by the veteran.

7.  The veteran's complaints of chronic joint pain have been 
attributed to his known clinical diagnosis of sarcoidosis.

8.  The veteran's complaints of extreme body and joint pain 
upon exposure to sunlight or heat have been attributed to a 
known diagnosis of cholinergic urticaria, a skin disorder.



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Fibrosis/respiratory disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3.  A bilateral foot disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

5.  A disability manifested by chronic joint pain was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2007).

6.  A disability manifested by extreme body and joint pain 
upon exposure to sunlight or heat was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2004, October 2004, December 
2004, and August 2005 that informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, a July 2006 
statement of the case provided the veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With that 
communication, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical and personnel records, including records 
associated with the veteran's reserve service in the Missouri 
National Guard beginning in November 2002.  

Also of record are post-service reports of VA treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at a 
September 2007 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  

It is observed that the RO did not undertake any effort to 
verify the veteran's claimed in-service stressors.  However, 
the Board finds that the stressor information provided by the 
veteran is not sufficiently verifiable to require additional 
development.  Indeed, given the lack of specificity as to 
dates, locations, and names of individuals involved in or 
witness to such stressors, it appears further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Based on the above, the Board finds that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a low back disorder, fibrosis/respiratory disorder, bilateral 
foot disorder, PTSD, chronic joint pain, and  extreme body 
and joint pain upon exposure to sunlight or heat.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



I.  Low back disorder

First addressing the veteran's low back claim, current 
disability is not demonstrated.  Indeed, VA examination in 
July 2005 reveals normal x-rays, normal EMG, and full range 
of motion.  The veteran denied any traumatic injury to his 
spine but did raise complaints of intermittent back pain at 
that time, and also in correspondence to include a May 2002 
letter.  Furthermore, at his September 2007 hearing, the 
veteran endorsed a back injury during his service in the 
Marine Corps, caused by lifting big palettes of ammunition.  
He stated that he reinjured his back loading ammunition onto 
trucks during his subsequent tour of duty in the Army.  
However, despite this history, the post-service evidence 
fails to reveal any objective diagnosis referable to the low 
back.  The VA clinical records dated in 2004 do note back 
pain, but pain is not analogous to disability.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999).  Indeed, in 
addressing the issue of entitlement to service connection, 
the Court in Sanchez held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.

Because a current low back disability has not been 
established, a grant of service connection is not possible 
here.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

II.  Fibrosis/respiratory disorder

Turning now to the veteran's claim of entitlement to service 
connection for fibrosis/respiratory disorder, VA examination 
in July 2005 contains a diagnosis of sarcoidosis.  
Additionally, a February 2006 VA pulmonary consult again 
diagnosed sarcoidosis, probably stage II, in a background of 
chronic obstructive pulmonary disease and possible asthma.  
As such, current disability is established and the first 
element of a service connection claim has been satisfied.  

With respect to the second element of service connection, 
that of in-service incurrence, the medical records associated 
with his first tour of active duty from April 1979 until 
April 1983 show complaints of pain around the rib cage, 
reported in April 1980.  The diagnosis was rule out 
costochondritis.  Additional complaints were seen later that 
month.  There were no further complaints or findings 
referable to a respiratory disorder during that period of 
active service.  The service medical records associated with 
the veteran's second tour of duty showed no respiratory 
abnormalities at the time of the enlistment examination in 
July 1988.  There were no complaints of, or treatment for, a 
respiratory disability during this period of active service.

Based on the foregoing, the service medical records do not 
show that a chronic respiratory disorder was incurred during 
active duty.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that any current respiratory problems 
are causally related to active service, for the reasons 
discussed below.  

In determining whether the post-service respiratory problems 
are causally related to active service, the Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  
However, in the present case, the veteran has not endorsed 
continuous respiratory symptoms since his active service.  To 
the contrary, at his September 2007 hearing before the 
undersigned, the veteran himself denied having had any in-
service respiratory problems.  Rather, he stated that such 
problems first arose in 2004.  He also indicated that he had 
a 17 or 18 year history of smoking.  

As indicated above, the evidence of record fails to 
demonstrate continuity of respiratory symptoms since the 
veteran's military discharge.  Moreover, the claims folder 
does not contain any competent evidence causally relating the 
current respiratory disorder to active service.  In fact, 
when asked if any doctors found his respiratory disorder to 
be at least as likely as not causally related to active 
service, the veteran responded in the negative.  Even more 
significantly, a VA examiner in July 2005 opined that the 
veteran's currently diagnosed respiratory disorder was not at 
least as likely as not related to active service.  

In reaching his conclusion, the VA examiner in July 2005 
relied on the absence of in-service complaints and the lack 
of post-service treatment until 2004.  Because the opinion 
was offered following a review of the claims folder, and 
after an objective evaluation of the veteran, it is found to 
be highly probative.  Moreover, no other competent evidence 
of record refutes that opinion.  The veteran himself may 
believe that his current respiratory disorder is related to 
active service, but he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).


III.  Bilateral foot disorder

With respect to the veteran's claim of entitlement to service 
connection for a bilateral foot disorder, VA examination in 
July 2005 contains diagnoses of bilateral degenerative 
changes, bilateral tarsal tunnel syndrome secondary to 
varicosities, and bilateral pes planus.  As such, current 
disability is established and the first element of a service 
connection claim has been satisfied.  

Regarding the second element of service connection, that of 
in-service incurrence, 
the Board must first determine whether a bilateral foot 
disorder existed prior to the veteran's service.  In this 
regard, it is noted that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.
	
Here, the service medical records note pes planus at the 
veteran's initial enlistment examination in 1979.  No other 
foot abnormalities were noted at this time, or upon the 
veteran's subsequent re-enlistment in 1988.

Based on the foregoing, the Board finds that the presumption 
of soundness does not apply here as to a pes planus 
disability.  Accordingly, in order to achieve a grant of 
service connection for pes planus, it must be shown that the 
disorder was aggravated by active service.  In this vein, a 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306(a) (2007).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996). 

In the present case, the evidence of record does not show a 
permanent worsening of the veteran's preexisting pes planus 
due to active service.  In so finding, the Board does 
acknowledge in-service complaints and treatment in July 1979, 
September 1980, February 1982 and March 1982.  However, such 
complaints are found to represent acute and transitory flare-
ups, rather than a lasting worsening of the condition.  
Indeed, the records reflect no pes planus complaints in the 
veteran's final year of his first tour of service.  Moreover, 
in a report of medical history completed in July 1988, when 
the veteran was enlisting for service with the Army, he 
denied any foot trouble.  Moreover, the post-service evidence 
contains only sporadic references to foot complaints.  

For the reasons set forth above, the veteran's pes planus was 
not aggravated by active service, precluding a grant of 
service connection on this basis.  

The Board will now consider the veteran's other foot 
problems, including degenerative changes and tarsal tunnel 
syndrome.  

While pes planus was noted on entry to active service, no 
other foot defects were found.  Accordingly, the presumption 
of soundness applies as to all foot disorders other than pes 
planus.  Moreover, the claims folder does not contain clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  
Therefore, with respect to the currently diagnosed 
degenerative changes of the feet and tarsal tunnel syndrome, 
the appropriate inquiry is whether such disorders were 
incurred in, rather than aggravated by, active service.

Aside from the treatment for pes planus already detailed 
above, the service medical records also reveal treatment for 
bilateral foot edema in January 1980.  A February 1981 report 
showed edema of the right foot, as well as pain around the 
5th metatarsal area.  Finally, a May 1981 in-service record 
revealed complaints of left foot pain in the medial tarsal 
area that began when the veteran jumped off the hood of a 
truck the previous day.  When the veteran reenlisted in 1988, 
he denied foot complaints in a report of medical history 
completed at that time.  The service medical records 
associated with this second tour of duty show no foot 
complaints. 

From the above, the service medical records do not show that 
a chronic foot disability distinct from the veteran's 
preexisting pes planus was incurred during active service.  
Rather, the foot complaints not related to pes planus are 
found to have been transitory in nature, resolving without 
residual prior to the veteran's discharge from his first tour 
of duty.  Again, the veteran denied foot complaints in a 
report of medical history completed upon his reenlistment in 
1988, and the service medical records associated with this 
second tour of duty show no foot complaints.  Post-service 
records associated with the veteran's National Guard service 
show the veteran to have been in good health, with no foot 
complaints indicated.  Moreover, at the veteran's September 
2007 hearing before the undersigned, he denied receiving 
treatment for foot problems upon separation from service.  VA 
clinical records show no complaints or treatment referable to 
the feet prior to 2004.

The evidence does not show, and the veteran has not expressly 
endorsed, a  continuity of bilateral foot symptoms since 
discharge from active service such as to enable a grant of 
service connection.  Moreover, no competent evidence of 
record causally relates the currently diagnosed degenerative 
changes of the feet and tarsal tunnel syndrome to active 
service.  The veteran himself may believe that his current 
bilateral foot disorder is related to active service, but he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu, 2 Vet. App. 492, 494-95.

Finally, the Board acknowledges the finding of degenerative 
joint disease of the feet.  It is further recognized that 
under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
foot arthritis within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

IV.  PTSD

Regarding the veteran's PTSD claim, the evidence of record 
must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In the present case, the evidence does include a diagnosis of 
PTSD conforming to DSM-IV.  Such diagnosis is demonstrated in 
an October 2004 VA record.  Thus, the first element of 
establishing service connection for PTSD has been satisfied.

The Board will now consider whether an in-service stressor 
has been demonstrated.  
Again, if combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

The evidence of record does not support the conclusion that 
the veteran engaged in combat with the enemy.  Indeed, the 
veteran's DD-214 does not reveal any awards or decorations 
indicative of combat.  Moreover, the veteran's duty 
assignments as an artillery weapons repairman and a small 
arms repairman do not establish  combat.  

It is acknowledged that "conclusive evidence" of combat 
participation may also be established by "other supportive 
evidence" that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  See Zarycki, supra.    The 
Board finds the term "other supportive evidence" is unclear 
as to the limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, however, the case law 
from the Court would preclude the use of the claimant's own 
assertions as "other supporting evidence," nor would post-
service medical evidence suffice as "other supporting 
evidence."  To the extent that the term "other supporting 
evidence" in this context could consist of service department 
records, the Board finds that there are no service department 
medical or administrative records to establish that the 
claimant was in a plane crash, ship sinking, explosion, rape 
or assault, or had duty on a burn ward or in a graves 
registration unit.  Thus, the Board finds that the record 
does not contain "conclusive evidence" that the veteran 
"engaged in combat with the enemy."

As noted previously, where the record, as here, fails to 
establish that the veteran engaged in combat with the enemy, 
the veteran's lay statements as to in-service stressors 
cannot be accepted without further corroboration through 
independent evidence.  Doran, 6 Vet. App. at 288-89.  

In the present case, the veteran has reported numerous in-
service stressors.  For example, in an August 2004 VA 
treatment report, he stated that he had seen dead bodies in 
Lebanon and Iraq.  Moreover, in an October 2004 treatment 
record, the veteran recalled witnessing a comrade being shot 
in the arm and stomach.  This occurred while out on patrols 
in Lebanon.  The veteran and his friends had been caught in a 
crossfire between two enemy groups.  Furthermore, the area 
was littered with landmines, which caused the veteran 
additional fear.  He also recounted that a friend of his had 
been shot in a friendly fire incident during a tank support 
mission.  The veteran did not see the shooting, but saw the 
body shortly thereafter.  In that same treatment report the 
veteran also described an incident that occurred in Lebanon 
in which his unit was handing out rations to a group of 
children.  Then a group of adults approached the children, 
and a confrontation ensued, resulting in the children being 
shot.  He also reported seeing bombs exploding and tanks 
being blown up.  He also saw dismembered body parts.  

In a May 2005 statement, the veteran reiterated some of the 
stressors detailed above.  He also indicated that his unit 
captured prisoners of war in March of 1991, and that he saw 
dead enemies.  He also saw soldiers and oil wells burning.  

At his September 2007 hearing, the veteran attempted to 
provide further detail regarding his in-service stressors.  
He stated that in 1981 he was a member of a multi-national 
peacekeeping force and that his job was to secure the airport 
at the Kuwait airport.  One night, possibly in May or June of 
that year, the veteran witnessed a firefight around Beirut.  
He did not specify whether this was the same incident in 
which he witnessed a comrade being shot.  He added that he 
saw the dismembered bodies in 1980 or 1981, apparently near 
the airport he was keeping secure.  The veteran also 
clarified that a member of his unit has been killed in 
February 1991 or March 1991, though he could not remember his 
name.  Again, it is not clear whether this death was one of 
the stressors noted earlier.  

Although the veteran has made a good faith effort to provide 
information regarding his in-service stressors, unfortunately 
there is still insufficient detail to aid in the verification 
of such events.  In the instances where the veteran did 
provide narrow date ranges, he has been unable to offer 
specifics as to location and as to the names of the victims 
in the case of the killings.  

Because no in service stressor has been corroborated, and 
because the information of record is not verifiable, the 
claim of entitlement to service connection for PTSD must be 
denied.  In so finding, the Board acknowledges a March 2005 
letter written by a VA Staff Psychologist.  Such 
communication relates a current diagnosis of PTSD to the 
veteran's traumatic experiences in the military.  However, in 
the absence of a verified stressor, such letter cannot serve 
as a basis for an award of service connection.  Likewise, the 
veteran's own beliefs as to the etiology of his PTSD do not 
constitute competent evidence and thus do not support a grant 
of service connection here.  See Espiritu, 2 Vet. App. 492, 
494-95.

V. & VI.  Chronic joint pain, extreme body and joint pain 
with sunlight or heat

The veteran is claiming entitlement to service connection for 
chronic joint pain, 
and for extreme body and joint pain upon exposure to sunlight 
or heat.  He contends that these disorders are due to an 
undiagnosed illness incurred during his active service in the 
Persian Gulf.  

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.  A Persian Gulf veteran is a veteran who had active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.

At the outset, the Board notes that the veteran served a tour 
of duty in the Southwest Asia theater of operations during 
the Persian Gulf War; therefore, he is a "Persian Gulf 
veteran."  See 38 C.F.R. § 3.317.  However, after a review of 
the record, it is determined that the provisions of 38 C.F.R. 
§ 3.317 do not serve as a basis for an award of service 
connection for the veteran's chronic joint pain and body pain 
claims.  Again, the presumption under 38 C.F.R. § 3.317 only 
operates where the evidence demonstrates an undiagnosed 
illness, i.e., one that is not attributed to any known 
clinical diagnoses.  Here, the evidence of record contains a 
diagnosis of cholinergic urticaria, which a VA examiner in 
July 2005 attributed as the cause of the veteran's skin 
problems upon exposure to sunlight and heat.  As the 
veteran's skin disability is attributed to a known clinical 
diagnosis, entitlement to presumptive service connection 
under 38 C.F.R. § 3.317 is precluded.  

Regarding joint pain, the VA examiner in July 2005 found it 
at least as likely as not that this was a symptom of the 
veteran's nonservice-connected sarcoidosis.  The examiner 
found it less likely than not that the joint pain was the 
result of Persian Gulf undiagnosed illness. In so finding, it 
was noted that the symptomatology of sarcoidosis includes 
arthralgia and myalgia.  Because the VA examiner's opinion 
was offered following a review of the record and an objective 
examination of the veteran, it is found to be highly 
probative.  Moreover, such opinion is not refuted by other 
competent evidence of record.  The veteran himself may 
believe that these disorders are related to active service, 
but he has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu, 2 Vet. App. 492, 494-95.

Thus, because the veteran's pain with sensitivity to heat and 
sunlight was found to be the result of a clinically known 
skin disability, and because the joint pain has been 
identified as a component of the veteran's clinically 
diagnosed sarcoidosis, presumptive service connection under 
38 C.F.R. § 3.317 is not possible for either condition.  
Moreover, because the service records do not show treatment 
for chronic generalized joint pain or joint and body pain 
with sunlight or heat, and because no competent evidence 
causally relates such disorders to active service, a grant of 
direct service connection is not appropriate here.  


Final considerations

In conclusion, there is no basis for a grant of service 
connection for a low back disorder, fibrosis/respiratory 
disorder, bilateral foot disorder, PTSD, chronic joint pain, 
or extreme body and joint pain upon exposure to sunlight or 
heat.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

						(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disorder is denied.

Service connection for fibrosis/respiratory disorder is 
denied.

Service connection for a bilateral foot disorder is denied.

Service connection for PTSD is denied.

Service connection for chronic joint pain is denied.

Service connection for extreme body and joint pain upon 
exposure to sunlight or heat is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


